Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of species III, claims 8-18, in the reply filed on 7/11/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Regarding claims 11-18, it is the Examiner’s position that the subject matter of at least claim 11 is specific to previously identified Species II. This is evidenced by the 3rd valve of claim 11, which transfers heat of the 2nd fluid to the smart farm, and the cycle lines 1-1, 1-2, and 1-3 of further dependent claims. Annotated figure 1 shows how the Examiner is interpreting the features of claim 11 to correspond to species II. 

    PNG
    media_image1.png
    436
    703
    media_image1.png
    Greyscale
 
Annotated Figure 1: Figure 2 of the instant application, Species II with elements and cycle lines labeled

Species III differs from claim 11 and its dependent claims in that the 1st cycle 10 only has 1 cycle line, and no direct heat exchange with the smart farm. While it may be possible to interpret the 1st cycle line to correspond with the 1-1 cycle line, the 1st cycle line does not have the additional 1-2 cycle line for heat exchange between the 2nd tank and the smart farm. Furthermore, while figure 3 does identify a 1-3 cycle line 235, it differs from the claimed 1-3 cycle line in that the 1-3 cycle line 235 of figure 3 utilizes the 1st fluid passing through the smart farm to exchange heat with the condenser (emphasis added), as opposed to the claimed 2nd fluid. For these reasons, claims 11-18 are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim
Drawings
The drawings are objected to because of the following minor informalities:
Figure 3, the second cycle line 330 has conflicting flow indication arrows in both the clockwise and counterclockwise directions. It is believed that the intended direction of flow through the second cycle line 330 is clockwise.
There are a large number of depicted elements with no reference number. These mostly include what appear to be valves, pumps, heat exchangers, and coils, see figures 1-3. Examiner respectfully requests Applicant to carefully review each one of Figures 1-3, and assign reference numbers to each depicted element that does not have reference number, so that the record is clear in terms of how to construe the Applicant’s disclosed invention(s) and make prosecution move forward in an efficient manner. Using Figure 1 as an example, some elements with no reference number are as follows:

    PNG
    media_image2.png
    476
    682
    media_image2.png
    Greyscale

Annotated figure 2: Figure 1 of the instant application, unlabeled elements 

Applicant is advised to carefully number any unlabeled elements, as appropriate, specifically so that they coincide with the written disclosure as originally filed. Careful attention should be paid to avoid any potential new matter objections to the drawings and/or the written disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 3, 230, believed to correspond to the first cycle line
Figures 2 and 3, 50, believed to correspond to the smart farm system
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 3 line 11, a valve unit which is provided between the turbine and condenser
Page 24 line 14, cooling fan 3700. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“first valve” of claim 9
“controller” of claim 10
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
	Applicant’s attention is drawn towards 37 C.F.R. 1.52 (b)(6):
(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph (emphasis added). The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.
The disclosure is objected to because of the following informalities:
Note: due to the absence of paragraph numbering, as detailed above, Examiner has made an effort to effectively and unambiguously point out the location of informalities, as follows
Page 2 line 13, “a ranking cycle” should read “a rankine cycle”
Page 24 line 14, “cooling fan 3700” should perhaps read “cooling fan 350”
Appropriate correction is required.
Examiner’s Note
	There are a large number of objections to the drawings and specification. The disclosure has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of in the disclosure. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation, “a first bypass line” in line 8. It is not entirely clear this necessitates further bypass lines, i.e. second or third bypass lines. 
For the purpose of substantive examination, Examiner will consider the instance of a first bypass line in claim 10 as being the only required bypass line.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20170056856 A), hereinafter Lee in view of the attached non-patent literature to GPN (Note an accessibility date of 11/22/2006).
Note: Reference is made to the attached English translation of Lee.
Regarding claim 8, Lee teaches a smart farm system comprising:
a heat exchange unit (Paragraph 4, “The present invention relates to … a solar thermal power generation system in which a first heat medium is directly transferred from a buffer tank or an evaporator to a heat collector in a heat collecting operation” i.e. a unit for heat exchange) which is provided with a path through which a first fluid is heated by eco-friendly energy (Paragraph 19, “The first heat medium is heated to a high temperature by solar heat”) and the first fluid is circulated (Paragraph 19, “… while circulating inside the heat collector 10”), and configured to measure an atmospheric environment (Paragraph 21, the first heat medium is heated by the solar collector 10 and stored in the buffer tank 20. The device operates based on a temperature of the first heat medium, which depends from the solar collector converting solar radiation into heat, i.e. the heat of the first heat medium depends from an atmospheric environment, being an amount of solar radiation) to transfer the heat of the first fluid to a first cycle (Paragraph 21, “The first heat medium flows … into the heat exchanger 30) or a second cycle (Paragraph 21, “The first heat medium flows into the evaporator 81”) according to a preset value (Paragraph 21, “When the temperature of the first heat medium in the buffer tank 20 is equal to or higher than a predetermined temperature … The first heat medium flows into the evaporator 81” and “The first heat medium flows … into the heat exchanger 30 when the temperature is lower than a predetermined temperature”); 
wherein the heat exchange unit comprises 
a heater (Figure 1, solar collector 10) configured to include a panel to condense solar energy (Paragraph 18, “The collector 10 includes a light collecting portion having a flow path through which the first heat medium circulates and a reflector for reflecting sunlight to concentrate solar heat on the flow path of the light collecting portion”) and transfer the solar energy to the first fluid and heat the first fluid by the eco-friendly energy (Paragraph 19, “The first heat medium is heated to a high temperature by solar heat while circulating inside the heat collector 10”);
a first circulation line (Annotated figure 3, first circulation line labeled) configured to provide a path through which the first fluid is circulated via the heater (Figure 1, the first heat medium is circulated through the first circulation line, as designated by annotated figure 3, and is heated in accordance with Paragraph 19, “The first heat medium is heated to a high temperature by solar heat while circulating inside the heat collector 10”); and
a second circulation line (Annotated figure 3, second circulation line labeled) configured to provide a path through which the first fluid is circulated via the first cycle or the second cycle (Figure 1, the first heat medium is selectively circulated through the second circulation line, as designated by annotated figure 3, and exchanges heat with either the evaporator 81 or the heat exchanger 30 in accordance with Paragraph 21, with regards to the case where the temperature is equal to or higher than a predetermined temperature, “The first heat medium flows into the evaporator 81 of the power generation device 80, which will be described later, and flows into the heat exchanger 30 when the temperature is lower than a predetermined temperature” Thus, the first heat medium is circulated via the first or second cycle, being the heat exchanger 30 or evaporator 81, respectively).

    PNG
    media_image3.png
    531
    726
    media_image3.png
    Greyscale

Annotated figure 3: Figure 1 of Lee, 1st and 2nd circulation lines labeled

But fails to teach a smart farm configured to exchange heat with the first cycle or the second cycle.
However, GPN teaches a smart farm (“The components of a root zone heating system include a hot water heat source, distribution piping, radiation and a control system” The heated root zone system is therefore substantially a “smart farm”) configured to exchange heat with the first cycle or the second cycle (When modified by GPN, Lee teaches a root heating system, i.e. a smart farm, exchanging heat with the first cycle’s heat storage tank 40).
	Lee and GPN are both considered to be analogous because they are in the same field of heat transfer systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the heat storage tank 40 of Lee as the heat source for a root zone heating system, as taught by GPN. Furthermore, the utilization of the heat storage tank 40 for supplying hot water is supported in paragraph 24 of Lee, “The storage tank 40 is provided with a receiving space in which a third heating medium is accommodated and stores the hot water generated by the third heating medium heated by the first heating medium for a predetermined time and supplies the hot water to a hot water supply source”. Thus, modified Lee would teach the root zone heating system configured to exchange heat with the heat storage tank 40. This would provide the predictable result and benefit of fuel savings when heating the greenhouse, as suggested by GPN, “Locating the heat on top or under the benches warms the containers first before it rises to heat the air, and for most crops, soil temperature is more critical to good growth than air temperature.
An added benefit to root zone heating is the potential savings in fuel costs throughout the heating season. Air temperature in the greenhouse can be 5-10°F lower than soil temperature and still achieve excellent growth. This lower air temperature means the heat loss between inside and outside the greenhouse is less, which results in a 10 percent or more reduction in fuel usage”. 
Regarding claim 9, modified Lee teaches the smart farm system of claim 8, wherein the heat exchange unit comprises 
a first tank (Figure 1 of Lee, buffer tank 20) configured to store the first fluid (Paragraph 22 of Lee, “The buffer tank 20 temporarily stores the first heating medium”); and
a first valve (Figure 1 of Lee, the first pump unit 70 operates as a valve in that it selectively circulates the first heat medium through the circulation lines. Paragraph 29 of Lee, “the first pump unit 70 serves to transfer the first heat medium to the collector 10”) provided so that the first fluid is circulated through the second circulation line when the first fluid stored in the first tank corresponds to a preset value (Figure 1 of Lee, the first pump unit 70 drives the first heat medium through the 2nd circulation line, as described in annotated figure 3, based on the fluid corresponding to a preset value in accordance with Paragraph 21 of Lee).
Regarding claim 10, modified Lee teaches the smart farm system of claim 9, wherein the heat exchange unit comprises a controller (Paragraph 28 of Lee, valve body 52 “opens and closes the path of the first heat medium”. This “controls” the flow of the first heat medium through the bypass unit 50, as seen in Figure 1 of Lee, where the valve body 52 corresponds to incorrectly labeled element 60, and is therefore a “controller”) configured to transfer the heat of the first fluid to the first cycle when the atmospheric environment corresponds to a first value (Paragraph 21 of Lee, “The first heat medium flows … into the heat exchanger 30 when the temperature is lower than a predetermined temperature”) and to transfer the heat of the first fluid to the second cycle when the atmospheric environment corresponds to a second value (Paragraph 21 of Lee, “When the temperature of the first heat medium in the buffer tank 20 is equal to or higher than a predetermined temperature … The first heat medium flows into the evaporator 81”) corresponding to a relatively higher temperature than the first value (Paragraph 21 of Lee, the second cycle is heated when the temperature is “equal to or higher than a predetermined temperature” compared to the first cycle being heated when “the temperature is lower than a predetermined temperature”), 
wherein the controller comprises 
a bypass line (Figure 1 of Lee, bypass unit 50) provided so that the first fluid is circulated by bypassing the first cycle (Paragraph 26 of Lee, “The bypass unit 50 provides a path for the first heat medium to be transferred to the heat collector 10 without passing through the heat exchanger [30]”); and
a second valve (Figure 1 of Lee, valve body 52, corresponding to incorrectly labeled element 60. Paragraph 28 of Lee states, “The valve body (52) may be a three-way valve”) configured to determine whether the first fluid is circulated or not via the first bypass line (Paragraph 28 of Lee, “The valve body 52 is provided at one side of the first path that is connected to the bypass pipe 51 and opens and closes the path of the first heat medium”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 20150069367 A, bypass line 40, figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762